Title: From James Madison to Crèvecoeur, 30 November 1788
From: Madison, James
To: Crèvecoeur


Dear Sir
Philada. Novr. 30. 1788
I have recd. the answer from General Washington on the subject of your memorandum to me, which I cannot so well communicate as in his own words—“With respect to the Sulla—before I attempt to give an account of the cultivation of it, and of the result, I must request the favor of you to apologize for me to Mr. St. John for not having acknowledged the receipt of it. The truth is, that until I was informed by you from whom the seed came, I knew not to whom I was indebted for them. In my room at Mr. Morris’s (where papers addressed to me were generally laid) I one day found a bundle containing the seed in question, unaccompanied by a letter card—or clue of information to direct my acknowledgment of the receipt. I remember to have recd. a letter from Mr. St. John whilst I was in Philada. written in French, the purport of which I got explained to me; but if any mention of Sulla was made therein, it was omitted or I have forgotten it. Thus much by way of exculpation. I am sorry to add that this plant for want perhaps of knowing its nature &c, came to nothing. The seed vegetated partially; and not being able to find the name in any botanical list in my possession, or to come at the properties of it, and it appearing moreover ingrateful for the first attentions I gave it, it was neglected afterwards.”
Mr. Tardivous delivered me your other memorandum on the subject of the deed of conveyance, and I have taken the proper steps for obtaining the necessary information. As soon as I am possessed of it, I shall take care to forward it to you. With great esteem & regard I am Dear Sir Your Obedt. hble. servt
Js. Madison Jr
 